DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from claim 1. Claim 1 recites a liquid food preservation product. Claim 7 recites “[t]he food preservation product according to claim 1, wherein the product is a liquid 
Claim 10 depends from claim 1. Claim 1 recites a liquid food preservation product. Claim 10 recites the following:
The food preservation product according to claim 1, wherein the product is a solid product having a pH value, when dissolved in water at a 10 % dry solids weight level, within the range of 5-9. 
Claim 1 recites a liquid food preservation product. Claim 10 states that the liquid preservation food product is a solid food product. The limitation of solid food product contradicts the limitation of liquid food product.  It is not clear how claim 10 further limits claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-33,  36-37, and 40 of copending Application No. 15/128,840 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the production of the concentrated liquid neutralized vinegar obtainable by a process, comprising:
(a)    providing a liquid vinegar;
(b)    adding an alkaline potassium compound to the liquid vinegar to produce a neutralized
vinegar having a pH of between 7.5 and 9; and
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-8 and 10-21 of copending Application No. 16/057,534 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the production of the concentrated liquid neutralized vinegar obtainable by a process, comprising:
(a)    providing a liquid vinegar;
(b)    adding an alkaline potassium compound to the liquid vinegar to produce a neutralized
vinegar having a pH of between 7.5 and 9; and
(c) concentrating the neutralized vinegar to a dry solids level of above 50 % (w/w) by evaporation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boerefijn et al (WO 2014/021719 A1).
In regard to claim 11, Boerefijn et al discloses a concentrated neutralized vinegar obtainable by a process, comprising:

b) adjusting the pH of said first liquid vinegar to a value within the range of 6.0-10.0. to produce a neutralized vinegar; 
c) drying said neutralized vinegar to produce vinegar derived particles having a water content of less than 5 wt.%; 
d) providing a second liquid vinegar; 
e) combining said second liquid vinegar with the vinegar derived particles in a weight ratio of 1 : 15 to 1 :5 (page 2).
In regard to the recitation of total acidity in claims 11-13, Boerefijn et al discloses “[t]he powdered vinegar preferably contains a total amount of neutralized vinegar derived acid, notably sodium and potassium salts of the vinegar derived acid, in the range of 40-92 wt.%, more preferably in the range of 50-90 wt.% and most preferably of 60-85 wt.% by weight of dry matter” (page 8 lines 32-33, page 9 lines 1-2). In regard to claims 11 and 14, Boerefijn discloses “[o]ther acids which may be present in smaller quantities in liquid vinegar, and thus may also be part of the 'vinegar derived free and neutralized acids' include lactic acid, malic acid, citric acid and tartaric acid, in free and neutralized form” (page 8 lines 16-19).
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 11, 15-16, and 22, Boerefijn et al discloses:
Adjustment of the pH of the first liquid vinegar to a value within the range of 5.5 to 10.0 results in the formation of salts of buffered vinegar. According to a particularly preferred embodiment, the pH of the first liquid vinegar is adjusted to a value that does not exceed 8, preferably it does not exceed 7.5, more preferably it does not exceed 7.0, more preferably it does not exceed 6.9, most preferably it does not exceed 6.8. According to a particularly preferred embodiment, the pH of the first liquid vinegar is adjusted to a value that is not below 5.5, preferably it is not below 5.8, more preferably it does not below 6.0, more preferably it is not below 6.1, most preferably it is not below 6.2 (page 4 lines 16-23).
In regard to claims 15-16, it is noted that degree of neutralization would depend on the desired pH. It appears that Boerefijn et al meets the limitation of the degree of neutralization.
In regard to the recitation of potassium cations in claims 17-18, Boerefijn et al discloses “[t]he present invention provides a powdered vinegar comprising partly neutralized vinegar, e.g. neutralized with a sodium and/or potassium hydroxide”. Hence, Boerefijn et al discloses the embodiments where only potassium cations are present.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boerefijn et al (WO 2014/021719 A1) in view of Ludwig (US 2010/0310738).
In regard to claims 19, Boerefijn et al is silent as to the production of a liquid food preservation product.
In regard to the preparation of the liquid preservation product from the neutralized concentrated vinegar, Ludwig discloses:
powder form or in solution with vinegar. 
[0054] In an embodiment, the vinegar-derived food additive composition comprises vinegar-derived potassium acetate. In an embodiment, the composition is in a powder form or in solution with vinegar. 
[0055] In an embodiment, the vinegar-derived food additive composition is an antimicrobial food additive or buffering food additive having a pH of about 4.5 to a pH of about 10.0. 
[0056] In an embodiment, the present disclosure provides a vinegar-derived food additive composition which is an antimicrobial food additive comprising a vinegar-derived acetate, such as sodium acetate or potassium acetate, and vinegar and has a pH of about 4.5 to 7.0. The antimicrobial food additive is produced by treating vinegar with a basic neutralizing agent, such as sodium bicarbonate, sodium carbonate, or potassium bicarbonate, to produce a partially-neutralized vinegar with a pH of below about 7.0. The partially neutralized vinegar is dried, such as by evaporation and heat, to produce an acetate, such as sodium acetate or potassium acetate. In an embodiment, vinegar can be added back to the acetate to produce an antimicrobial food additive solution having a pH of about 4.5 to about 7.0. 

Boerefijn et al discloses production of a neutralized vinegar in the powder form. Ludwig discloses production of neutralized vinegar in either powder or liquid form. Ludwig discloses that “[a] sufficient amount of vinegar added in step (c) can result in an antimicrobial food additive having a pH of about 4.5 to a pH of about 7.0 or result in a buffer solution having a pH of about 7.0 to about 10.0” ([0064]). One of ordinary skill in the art would have been motivated to modify Boerefijn in view of Ludwig and to add acid to the neutralized vinegar in order to obtain liquid preservation product having desired pH.
In regard to claims 20-21, Boerefijn et al discloses:
Adjustment of the pH of the first liquid vinegar to a value within the range of 5.5 to 10.0 results in the formation of salts of buffered vinegar. According to a particularly preferred .

Response to Arguments
Applicant’s arguments, see the Reply to the Final Office action mailed 12/18/2020, filed 02/08/2021, with respect to the rejection of claims 1-10 under 35 U.S.C. 103  have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Boerefijn et al (WO 2014/021719 A1) in view of Ludwig (US 2010/0310738) has been withdrawn. The rejection of claims 1-22 under 35 U.S.C. 103 as being unpatentable over Ludwig (US 2010/0310738) in view of Boerefijn et al (WO 2014/021719 A1) has been withdrawn.
Applicant’s arguments are directed to the liquid food product. However, independent claim 11 is not directed to the liquid food product. Hence, claims 11-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boerefijn et al (WO 2014/021719 A1). Claims 
Claim 11 would be allowable if re-written in the form dependent from claim 1.

Claims 1-22 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-33,  36-37, and 40 of copending Application No. 15/128,840 (reference application). Claims 1-22 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-8 and 10-21 of copending Application No. 16/057,534 (reference application). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791